DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a final office action in response to communications received 05/25/2022. Claims 1, 8, 15 have been amended. Claims 4, 6, 11, 13, 18, 20 have been cancelled. Claims 21-26 have been added. Therefore, claims 1-3, 5, 7-10, 12, 14-19, 21-26 are pending and addressed below.

Response to Amendment
Applicant’s amendments and response to the claims are sufficient to overcome the 35 USC 101 rejections set forth in the previous office action.

Response to Arguments
Applicant’s arguments filed 05/25/2022 have been fully considered but they are moot in view of new grounds of rejections.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7-10, 12, 14-19, 21-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Glenn et al (Pub. No. US 2019/0258804).

As per claims 1, 8, 15, Glenn discloses a method comprising: receiving information identifying open ports associated with an application; determining based on the information and common attack ports, an attack surface score for, and specific to, the application (…the vulnerability exposure scoring module may generate exposure scores for a particular port on a particular workload that represents a measure of connectivity of the particular port to other workloads within a limited group of workloads to which the particular workload belongs (e.g. a tier or an application group associated with the particular workload)…see par. 53); determining, based on the attack surface score, whether to implement a policy for reducing vulnerability of the application to attacks to yield a determination; and implementing a vulnerability reduction policy based on the determination (…the initial segmentation policy graph includes a rule that specifies that all workloads in an application group A can communicate with each other over all ports and protocols…a vulnerable port having a port number P is identified on at least one workload in a tier T1 in the application group A…the observed traffic flow graph indicates that the workload in tier T1 provides the service using the port number P to one or more workloads only in tier T2, but does not use the port number P in communications with workloads in tiers T3 or T4…this the modified segmentation policy still permits the observed communication over the vulnerable port, but limits the workloads to which the vulnerable port can connect, thereby reducing overall exposure of the admirative domain to the vulnerability…see par. 70).


As per claims 2, 9, 16, Glen discloses wherein the information includes identification of open ports and unused open ports associated with the application (see par. 70), a vulnerability score of the application (see par. 53-54), a process hash evaluation of the application (see par. 37), and an allowed ports list of the application (see par. 37-40).


As per claims 3, 10, 17, Glen discloses wherein determining the attack surface score is based on the information and one or more unused ports from the common attack ports (see par. 37, 70).


As per claims 5, 12, 19, Glen discloses closing one or more open ports to yield updated information on open ports associated with the application; and determining an updated attack surface score based on the updated information (see par. 70).


As per claims 7, 14, Glen discloses determining a weighted vulnerability score associated with a host on which the application is running, wherein the attack surface score is further based on the weighted vulnerability score of the host (see par. 52).



As per claims 21, 22, 23, Glen discloses wherein the open ports are TCP transport layer ports (see par. 61).



As per claims 24, 25, 26, Glen discloses wherein the implementing a vulnerability reduction policy based on the determination comprises: closing one or more of the open ports (see par. 37); and/or deleting or quarantining packages associated with the application.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to the field of workload security and computer networking…for determining an attack surface score for a workload and determine a security policy to implement to reduce the vulnerability of the workload.

Smith (Pat. No. US 10454963); “Historical Exploit and Vulnerability Detection”;
-Teaches indicating a collective intelligence framework score for the observed attack of the vulnerability…see col.19 lines 45-61.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479. The examiner can normally be reached Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2499